DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the most recessed portion" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joco (US 6361049).
 	Regarding claims 1 and 10, Joco discloses a seal structure Fig. 3 comprising: a first member 38; a second member 40; a sealing member 50 on which pressure acts while being sandwiched between the first member and the second member; wherein the sealing member includes a main body, a first protrusion 47 protruding from the main body toward the first member, and a second protrusion 48 protruding from the main body toward the second member, the first member includes a first recess 47a that comes into contact with the first protrusion, the second member includes a second recess 48a that comes into contact with the second protrusion, the first protrusion and the first recess are different in shape, and the second protrusion and the second recess are different in shape, and wherein, before being compressed by the pressure, the sealing member is capable of being sandwiched between the first member and the second member while the first protrusion and the first recess are in contact with each other at two points (a and b of Annotated Fig. 3, below)  and the second protrusion and the second recess are in contact with each other at two points as viewed in a cross section of the sealing member, the first member and the second member.

    PNG
    media_image1.png
    826
    902
    media_image1.png
    Greyscale

 	Regarding claim 2, Joco discloses wherein a vertex of the first recess 47a, a vertex of the second recess 48a, a vertex of the first protrusion 47, and a vertex of the second protrusion 48 are arranged on the same line Fig. 3. 	Regarding claim 3, Joco discloses wherein the first protrusion 47 and the second protrusion 48 each have an arch-shaped cross section.  However, Joco fails to explicitly disclose that the first recess and the second recess each have a substantially V-shaped cross section.  Nevertheless, it would have been obvious to one of ordinary skill in the art at the time the invention was made since it has been held that the configuration of the claimed element was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed element was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) 	Regarding claim 4, Joco discloses wherein the first protrusion 47 and the second protrusion 48 each have an arch-shaped cross section.  However, Joco fails to explicitly disclose that the first recess and the second recess each have a cross section spreading out in curved lines starting from the most recessed portion. Nevertheless, it would have been obvious to one of ordinary skill in the art at the time the invention was made since it has been held that the configuration of the claimed element was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed element was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) 	Regarding claim 5, Joco discloses the invention as claimed above but fails to explicitly disclose wherein the first protrusion and the second protrusion each have a substantially triangular cross section, and the first recess and the second recess each have a cross section spreading out in curved lines starting from the most recessed portion. Nevertheless, it would have been obvious to one of ordinary skill in the art at the time the invention was made since it has been held that the configuration of the claimed element was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed element was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) 	Regarding claim 6, Joco discloses wherein the first protrusion 47 and the second protrusion 48 each have an arch-shaped cross section, and the seal structure further comprises an extension (38a of Annotated Fig. 3, below) extending from the first member or the second member, the extension being disposed in a direction in which the sealing member moves when the pressure acts on the sealing member. However, Joco fails to explicitly disclose that the first recess and the second recess each have a substantially V-shaped cross section.  Nevertheless, it would have been obvious to one of ordinary skill in the art at the time the invention was made since it has been held that the configuration of the claimed element was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed element was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)

    PNG
    media_image2.png
    595
    629
    media_image2.png
    Greyscale
 	Regarding claim 7, Joco discloses wherein the extension 38a comes into contact with an entire opposing surface of the main body 50, the opposing surface being a side surface facing the extension. 	Regarding claim 8, Joco discloses wherein the first protrusion 47 has a height larger than a depth of the first recess 47a, and the second protrusion 48 has a height larger than a depth of the second recess 48a. 	Regarding claim 9, Joco discloses wherein the main body 50 has a width narrower than a width of the first recess 47b and a width of the second recess 48b. 	
Response to Arguments
Applicant's arguments filed 3/25/22 have been fully considered but they are not persuasive. Applicant argues that the Joco reference fails to disclose or teach that before being compressed, the O-ring 50 is sandwiched between the components 38 and 40 while a first protrusion of the O-ring 50 and a first recess of the component 38 are in contact with each other at two points and a second protrusion of the O-ring 50 and a second recess of the component 40 are in contact with each other at two points.  This is not persuasive, since as shown above in Annotated Fig. 3, above the protrusions and recesses are in contact with the with each other at two points (a and b) and is capable of being sandwiched therebetween before being compressed.  Moreover, “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)
 	Applicant further argues that the Joco reference also fails to disclose the claimed arrangement of claim 2 such that the vertex of the first recess 47a, a vertex of the second recess 48a, a vertex of the first protrusion 47, and a vertex of the second protrusion 48 are arranged on the same line.  This is not persuasive since as clearly illustrated in Fig. 3 all vertices are at least capable of being on a same line.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE G BYRD whose telephone number is (571)270-1824. The examiner can normally be reached Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 5712727376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENE G BYRD/Primary Examiner, Art Unit 3675